DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-5 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al. (US2010/0324403) in view of Paul et al. (US2006/0161792).
To claim 6, Brister teach a method for detecting sleep current in a sensor device using a sleep current circuit in communication with the sensor device (paragraph 0327), the method comprising: 
initiating a reduced power state for the sensor device (paragraph 0327).
But, Brister do not expressly disclose providing a sleep pulse signal to a capacitor in the sleep current circuit; measuring a charge on the capacitor in the sleep current circuit; and comparing the charge on the capacitor to a predetermined threshold to determine if the charge on the capacitor exceeds the predetermined threshold.
	Paul teach a sleep mode system providing a sleep pulse signal to a capacitor in the sleep current circuit (330 of Fig. 3, paragraph 0034, injecting current into capacitor); measuring a charge on the capacitor in the sleep current circuit (325 of Fig. 3, paragraphs 0042, 0047); and comparing the charge on the capacitor to a predetermined threshold to determine if the charge on the capacitor exceeds the predetermined threshold (325 of Fig. 3, paragraphs 0042, 0047).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Paul into the method of Brister, in order to implement sleep circuitry.




To claim 7, Brister and Paul teach claim 6.
Brister and Paul teach further comprising terminating the reduced power state for the sensor device (obvious when sleep mode is terminated).

To claim 8, Brister and Paul teach claim 6.
Brister and Paul teach wherein the measuring a charge on the capacitor is performed after the reduced power state is terminated (obvious as ensuring termination of sleep mode that is a well-known practice in the art, which would have been obvious to one of ordinary skill in the art to incorporate for implementation, hence Official Notice is taken).

To claim 9, Brister and Paul teach claim 6.
Brister and Paul teach further comprising terminating the sleep pulse signal while the sensor device is in a reduced power state (Paul, 335 of Fig. 3, paragraph 0044).

To claim 10, Brister and Paul teach claim 6.
Brister and Paul teach wherein the predetermined threshold is an expected charge on the capacitor that correlates with the sleep pulse signal (Paul, paragraph 0042).

To claim 11, Brister and Paul teach claim 6.
Brister and Paul teach wherein the sleep current is unexpected current flowing within the sensor device while it is in the reduced power state (Paul, paragraph 0051, current flowing other than sensed data would be considered as unexpected), and wherein the sleep current is detected by subtracting the predetermined threshold from the charge on the capacitor (Paul, 325 of Fig. 3, subtracting predetermined threshold from charge is an obvious implementation of comparator that is well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate for implementation, hence Official Notice is taken).



Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al. (US2010/0324403) in view of Paul et al. (US2006/0161792) and Hayashi et al. (US2007/0069819).
To claim 12, Brister and Paul teach claim 6.
But, Brister and Paul do not expressly disclose further comprising initiating an error routine if sleep current is detected.
	Hayashi teach a method of driving sleep mode comprising controlling operations of error amplifying circuits (error amplifier is essentially amplifies an error signal, wherein said error is based on the difference between a reference signal and the input signal, which can also be treated as the difference between the two inputs. These are usually used in unison with feedback loops, owing to their self-correcting mechanism), switch, and output voltage detector, in response to detecting sleep signal (paragraph 0031), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Brister and Paul, in order to further comparator operation. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 10, 2022